Registration No. [] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMSB-2 Registration Statement Under The Securities Act Of 1933 SURGE GLOBAL ENERGY, INC. (Name of small business issuer in its charter) Delaware 1311 34-1454529 (State or jurisdiction of (Primary Standard Industrial (IRS Employer incorporation or organization) Classification Code Number) Identification No.) 12220 El Camino Real, Suite410, San Diego, California 92130 (858)704-5010 (Address and telephone number of principal executive offices and principal place of business) Copies of all communications to: David Perez Dennis J. Doucette, Esq. Chief Executive Officer Erik E. Malinowski, Esq. Surge Global Energy,Inc. Luce, Forward, Hamilton & Scripps LLP 12220 El Camino Real, Suite410 Del Mar Gateway San Diego, California 92130 11988 El Camino Real, Suite 200 (858)704-5010 San Diego, CA 92130-2592 (Name, address and telephone number (858) 720-6300 of agent for service) Approximate date of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans check the following box. [X] If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule434, please check the following box. o CALCULATION OF REGISTRATION FEE Titleofeach classofsecurities toberegistered Number of sharestobe registered(1) Proposedmaximum offeringprice perunit Proposedmaximum aggregateoffering price Amountof registrationfee Common stock issuable upon exchange of exchangeable shares and exercise of warrant 14,249,730 $0.19 (2) $2,707,448.70 $83.12 (1) The 14,249,730 shares being registered for resale are for shares of our common stock, including (i)3,729,730 shares issuable upon the exchange of convertible debt and (ii)8,400,000 shares issuable upon the exercise of warrants. Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also registers that number of additional shares of common stock that may become issuable pursuant to anti-dilution provisions of the exchangeable shares and the warrant held by certain of the selling stockholders. All shares of common stock registered pursuant to this registration statement are to be offered by the selling stockholders. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule457(c)and 457(g)under the Securities Act, using the average of the high and low prices of the registrant’s common stock as reported on the OTC Bulletin Board® on August24,2007. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall filea further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a)of the Securities Act or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. SUBJECT TO COMPLETION, DATEDAUGUST 27, 2007 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAYBE CHANGED. THIS PROSPECTUS IS INCLUDED IN THE REGISTRATION STATEMENTFILED BY SURGE GLOBAL ENERGY, INC. WITH THE SECURITIES AND EXCHANGE COMMISSION. THE SELLING STOCKHOLDERS MAYNOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT BECOMES EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS 14,249,730 SHARES SURGE GLOBAL ENERGY,INC. COMMON STOCK This prospectus relates to the resale by the selling stockholders of up to 14,249,730 shares of our common stock, including up to (i) 3,729,730 shares issuable upon the exchange of convertible debt and (ii) 8,400,000 shares issuable upon the exercise of warrants. The convertible debt and the warrants were issued in connection with certain private placements. In connection with those private placements, we agreed to file a registration statement covering the shares of common stock and the shares of common stock issuable upon the conversion of the debt and the exercise of the warrants. The selling stockholders may sell their common stock through public or private transactions at prevailing market prices, prices related to prevailing market prices or at privately negotiated prices. The selling stockholders may include pledgees, donees, transferees, or other successors in interest. The selling stockholders will pay any sales commissions incurred in connection with the disposition of shares through this prospectus. We do not know when or in what amounts a selling stockholder may offer shares for sale. The selling stockholders may sell some, all or none of the shares by means of this prospectus. We will pay the expenses of registering these shares. Our shares are quoted dually on the OTC Bulletin Board® and the Pink Sheets under the symbol “SRGG.OB.” The closing price of the shares as quoted on the OTC Bulletin Board® on August 24, 2007 was $0.18 per share. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. None of the proceeds from the sale of stock by the selling stockholders will be placed in escrow, trust or any similar account. You should carefully consider “Risk Factors” beginning on page3 for important information you should consider when determining whether to invest in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is . TABLE OF CONTENTS Prospectus Summary 1 Risk Factors 3 CautionaryStatement Concerning Forward-Looking Information 14 Use of Proceeds 14 Price Range of Common Stock 15 Dividend Policy 15 Securities Authorized For Issuance Under Equity Compensation Plans 16 Management’s Discussion and Analysis and Plan of Operation 16 About The Offering 25 Selling Stockholders 25 Plan of Distribution 26 Description of Business 28 Legal Proceedings 35 Management 36 Related Party Transactions 46 Indemnification 46 Security Ownership of Certain Beneficial Owners and Management 47 Description of Securities 49 Legal Matters 52 Experts 52 Where You Can Find More Information 52 Index To Financial Information F-1 You should rely only on the information contained in this prospectus. We have not, and the selling stockholders have not, authorized anyone, including any salesperson or broker, to give oral or written information about this offering, our company, or the shares of common stock offered hereby that is different from the information included in this prospectus. If anyone provides you with different information, you should not rely on it. PROSPECTUS SUMMARY We have not authorized anyone to provide you with information or to represent anything not contained in this prospectus. You must not rely on any unauthorized information or representations. The selling stockholders are offering to sell, and seeking offers to buy, only the shares of common stock covered by this prospectus, and only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus is current only as of its date, regardless of the time of delivery of this prospectus or of any sale of the shares. You should not assume that the information in this prospectus or any prospectus supplement is accurate as of any date other than the date on the front of the document. In this prospectus, the words “Surge,” “Company,” “Registrant,” “we,” “our,” “ours” and “us” refer only to Surge Global Energy,Inc. and its subsidiaries (unless indicated otherwise), and not to any of the selling stockholders. The following summary contains basic information about this offering. It likely does not contain all of the information that is important to you. You should read carefully this entire prospectus, including the “Risk Factors,” financial information and related notes, as well as the documents we have incorporated by reference into this prospectus before making an investment decision. Company Overview We are an oil and gas exploration and development company. Our primary objective is to identify, acquire and develop working interests in underdeveloped oil and gas projects. We intend to develop oil and gas properties and explore for oil and gas on a worldwide basis, focusing mainly in Canada, the United States and Argentina. We seek oil field development prior to production status as our quickest way to establish and increase shareholder value. We hold interests in several Canadian companies, including a direct minority interest in Signet Energy, Inc. ("Signet") and, through other intermediary wholly-owned subsidiaries, all ofthe outstanding shares of Peace Oil Corp. ("Peace Oil"). Signet has been engaged in operations in the Sawn Lake Oil Sands Development in Alberta, Canada, pursuant to a farmout agreement with Deep Well Oil& Gas Inc. and Northern Alberta Oil Ltd. Signet and Andora Energy Corporation have entered into an agreement to pursue a potential business combination between Signet and Andora. We acquired Peace Oil in March 2007 through our indirect subsidiary, Cold Flow Energy ULC ("Cold Flow"). On June 28, 2007, Peace Oil sold certain of its assets, including its undivided 30% working interest in 135 square miles or 86,400 acres (net 40.5 sections or 25,920 acres) of oil sands leases in the Red Earth area of Alberta, Canada (the “Red Earth Leases”) to North Peace Energy Corp. (“North Peace”) for approximatelyCDN$20,000,000, consisting of CDN$15,000,000 in cash and CDN$5,000,000 in North Peace equity. As a result of this transaction, we hold, through Cold Flow, a 4.87% fully diluted interest in North Peace. 1 The Offering This prospectus relates to the resale of shares of our common stock by the selling stockholders of Surge Global Energy,Inc. identified in this prospectus. We are not selling any shares of common stock in this offering, and we will not receive any of the proceeds from the sale of these shares by the selling stockholders. All costs associated with this registration will be borne by us. The selling stockholders identified in this prospectus, or their pledgees, donees, transferees or other successors-in-interest, may offer the shares from time to time through public or private transactions at prevailing market prices, at prices related to prevailing market prices or at privately negotiated prices. We do not know when or in what amounts a selling stockholder may offer shares for sale. The selling stockholders may sell some, all or none of the shares offered by this prospectus. Common stock outstanding as of August 24, 2007 28,970,430 Common stock offered by selling stockholders Up to 14,249,730 shares 1 Number of selling stockholders 14 Use of proceeds We will not receive any of the proceeds from the sale of the common stock by the selling stockholders under this prospectus. See “Use of Proceeds” for a complete description. OTCBB and Pink Sheets Trading symbol SRGG.OB Risk Factors The securities offered by this prospectus are speculative and involve a high degree of risk and investors purchasing securities should not purchase the securities unless they can afford the loss of their entire investment. See “Risk Factors” beginning on page3. Address and phone number of Registrant 12220 El Camino Real, Suite 410 San Diego, CA 92130 (858) 704-5010 1 This number includes up to (i) 3,729,730 shares issuable upon the exchange of convertible debt and (ii) 8,400,000 shares issuable upon the exercise of warrants. 2 RISK FACTORS An investment in our common stock is speculative and involves a high degree of risk and uncertainty. You should carefully consider the risks described below, together with the other information contained in our reports filed with the Securities and Exchange Commission (“SEC”), including the consolidated financial statements and notes thereto of our company, before deciding to invest in our common stock. The risks described below are not the only ones facing our company. Additional risks not presently known to us or that we presently consider immaterial may also adversely affect our company. If any of the following risks occur, our business, financial condition and results of operations and the value of our common stock could be materially and adversely affected We have a history of net operating losses. We have a history of net operating losses and we will need to generate substantial revenue from production to achieve profitability. We may not be able to do so. Even if we do achieve profitability, we cannot assure that we will be able to sustain or increase profitability on a quarterly or annual basis in the future. There can be no assurance that future operations will be profitable. Revenues and profits, if any, will depend upon various factors, including whether we will be able to continue expansion of our operations. We may not achieve our business objectives and the failure to achieve such goals would have an adverse impact on us. Expansion of our operations will require significant capital expenditures and dilution to existing stockholders for which we may be unable to provide sufficient financing. Our business model contemplates expansion of our business by drilling on our existing properties and identifying and acquiring additional oil and gas properties and/or interests. We intend to rely on external sources of financing to meet the capital requirements associated with the exploration and expansion of our oil and gas operations. We plan to obtain the future funding that we will need through debt and equity markets, but we cannot assure you that we will be able to obtain additional funding when it is required or that it will be available to us on commercially acceptable terms. To fundour development we anticipate raising a significant amount of capital which will result in substantial future dilution to existing stockholders. We also intend to make offers to acquire oil properties and/or interests in the ordinary course of our business. If these offers are accepted, our capital needs will increase substantially. If we fail to obtain the funding that we need when it is required, we may have to forego or delay potentially valuable opportunities to acquire new oil and gas properties and/or interests or default on existing funding commitments to third parties and forfeit or dilute our rights in existing oil property interests. Our independent auditors have expressed a reservation as to whether we can continue as a going concern. Our independent auditors’ report on our financial statements included in thisprospectus and in our Annual Report on Form 10-KSB for the most recent fiscal year states that our recurring losses raise substantial doubts about our ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital to fund future operations and ultimately to attain profitable operations. Our dependence on equity and debt financing raises substantial doubt about our ability to continue as a going concern. However, on June 28, 2007, our indirect subsidiary Peace Oil sold its undivided 30% working interest in the Red Earth Leases to North Peace for CDN$20,000,000, consisting of approximately CDN$15,000,000 in cash and CDN$5,000,000 in North Peace equity (see the section below entitled “Disposition of Assets” for more information). As a result of this transaction, we anticipate having sufficient working capital to meet our future needs. We expect our operating expenses to increase substantially in the future and may need to raise additional funds. We have a history of net losses and expect that our operating expenses will increase substantially over the next twelve months as we continue to implement our business plan. In addition, we may experience a material decrease in liquidity due to unforeseen capital requirements or other events and uncertainties. As a result, we may need to raise additional funds, and such funds may not be available on favorable terms, if at all. If we cannot raise funds on acceptable terms, we may not be able to execute our business plan, take advantage of future opportunities or respond to competitive pressures or unanticipated requirements. This may seriously harm our business, financial condition and results of operations. 3 Our future performance is dependent upon our ability to identify, acquire and implement the strategy to develop oil properties for production or resale to larger oil field companies which may delay stockholder return on investment for years. Our future performance depends upon our ability to find, develop and acquire oil and gas reserves that are economically recoverable. Without successful exploration, exploitation or acquisition activities, we will not be able to develop reserves, generate revenues or find suitable acquirers of our properties. No assurance can be given that we will be able to find and develop or acquire reserves on acceptable terms, or that commercial quantities of oil and gas deposits will be discovered sufficient to enable us to recover our exploration and development costs or sustain our business, or find suitable acquirers of our properties. Implementing the strategy to develop oil properties may delay stockholder return on investment, if any, for years due to the cost of infrastructure development and environmental impact study capital expenditures. The successful acquisition and development of oil and gas properties requires an assessment of recoverable reserves, future oil prices and operating costs, potential environmental and other liabilities and other factors. Such assessments are necessarily inexact and their accuracy inherently uncertain. In addition, no assurances can be given that our exploitation and development activities will result in the discovery of any reserves. Our operations may be curtailed, delayed or canceled as a result of lack of adequate capital and other factors, such as title problems, weather, compliance with governmental regulations or price controls, mechanical difficulties, or unusual or unexpected formations, pressures and/or work interruptions. In addition, the costs of exploitation and development may materially exceed initial estimates. We can provide no assurance that oil and gas will be discovered in commercial quantities in any of the properties we currently hold interests in or properties in which we may acquire interests in the future. Our success will depend upon our ability to acquire working and revenue interests in properties upon which oil reserves are ultimately discovered in commercial quantities for production capability or to attract the interest of larger oil field companies. We do not have an established history of locating and developing properties that have oil and gas reserves. We are a development stage company implementing a new business plan. In January 2005, as a result of the disposal of our tobacco wholesale business in December 2004, and the restructuring of our management and ownership, we began implementing plans to establish an oil and gas development business. As a result, we are a development stage enterprise, as defined by Statement of Financial Accounting Standards No. 7 (“SFAS7”). We are a development stage company with only a limited operating history upon which to base an evaluation of our current business and future prospects, and we have just begun to implement our business plan. Since our inception and the commencement of our development stage on January 1, 2005, we have suffered recurring and substantial losses from operations and have been dependent on new investment to sustain our operations. During the years ended December 31, 2006 and 2005, we reported net losses of $15,926,093 and $8,731,209, respectively, during the six months ended June 30, 2007, we reported a net loss of $2,045,727. We cannot give any assurances that we can achieve profits from operations. For the period from commencement of development stage through December 31, 2006, we accumulated losses of $24,657,302. In addition, our consolidated financial statements for the year ended December 31, 2006 contain a going concern qualification and we cannot give any assurances that we can achieve profits from operations. In addition, the adoption of the our new business plan in early 2005 may delay returns on investments as we have and will continue to require to incur costs and expenses related to developing our infrastructure and locating and analyzing oil and gas properties. We have limited prior experience operating an oil and gas business. Our management, and the management of our affiliates, have limited prior experience operating an oil and gas business. Our management’s lack of experience could hinderour ability to successfully develop opportunities that could result in successful gas and oil operations. As a result, we will not be as experienced as other persons or entities who are in the oil and gas business. Our Chief Executive Officer has three years of oil sands acquisition experience and our Board member Robert Fields has seven years ofexperience in the oil and gas industry. We have no local, direct management presence at our oil and gas properties. Furthermore, the oil and gas business is heavily regulated. To the extent that we do not comply with all applicable laws, rules and regulations related to the oil and gas business, we could be subject to lawsuits and monetary penalties. 4 We do not control all of our operations. We do not operate the oil and gas properties we have interests in and we therefore have limited influence over the testing, drilling and production operations of our properties. Our lack of control could result in the following: · the operator might initiate exploration or development on a faster or slower pace than we prefer; · the operator might propose to drill more wells or build more facilities on a project than we have funds for or that we deem appropriate, which could mean that we are unable to participate in the project or share in the revenues generated by the project even though we paid our share of exploration costs; · we could have our working interest ownership in the related lands and petroleum reserves reduced as a result of our failure to participate in development expenditures; · the operator might not earn sufficient working interest based on required drilling activity which could impair the carrying value of the asset; · the operator might obtain additional financing which may further dilute our interest in the property as well as trigger additional asset impairment; and · if an operator refuses to initiate a project, we might be unable to pursue the project. Any of these events could materially reduce the value of our properties and our ability to receive any return on our ownership interests. Information in this registration statement regarding our future exploitation and development projects reflects our current intent and is subject to change. Our current exploitation and development plans include our primary objective, which is to identify, acquire and develop working interests in underdeveloped oil and gas projects. We intend to develop oil and gas properties and explore for oil and gas on a worldwide basis, focusing mainly in Canada, Argentina and the United States. Whether we ultimately undertake an exploitation or development project will depend on the following factors: · availability and cost of capital both by us and our planned majority partners; · receipt of additional seismic data or the reprocessing of existing data; · current and projected oil or natural gas prices; · reserve results could be less than our anticipated recovery rate range; · the costs and availability of drilling rigs and other equipment, supplies and personnel necessary to conduct these operations; · success or failure of activities in similar areas; · changes in the estimates of the costs to complete the projects; · changes in the estimates of potential production levels; · our ability to attract other industry partners to acquire a portion of the working interest to reduce costs and exposure to risks; 5 · decisions of our joint working interest owners and partners; and · market prices for our oil field assets could change and could vary when the development efforts and subsequent oil field values accrue. We will continue to gather data about our projects and it is possible that additional information will cause us to alter our schedule or determine that a project should not be pursued at all. You should understand that our plans regarding our projects might change and we may decide to abandon certain projects entirely. We rely heavily upon reserve, geological and engineering data when determining whether or not to invest in a particular oil and gas property. The reserve, geological and engineering data information that we use in evaluating oil and gas prospects is based on estimates involving a great deal of uncertainty. Different engineers may make different estimates of reserves and cash flows based on the same available data. Reserve estimates depend in large part upon the reliability of available geologic and engineering data, which is inherently imprecise. Geologic and engineering data are used to determine the probability that a reservoir of oil and gas exists at a particular location, and whether oil and/or gas and natural gas are recoverable from a reservoir. Recoverability is ultimately subject to the accuracy of data including, but not limited to, geological characteristics of the reservoir, structure, reservoir fluid properties, the size and boundaries of the drainage area, reservoir pressure, and the anticipated rate of pressure depletion. The evaluation of these and other factors is based upon available seismic data, computer modeling, well tests and information obtained from production of oil and gas from adjacent or similar properties, but the probability of the existence and recoverability of reserves is less than 100% and actual recoveries of proved reserves can differ significantly from estimates. Reserve estimates also require numerous assumptions relating to operating conditions and economic factors, including the price at which recovered oil and gas can be sold, the costs of recovery, assumptions concerning future operating costs, severance and excise taxes, development costs and workover and remedial costs, prevailing environmental conditions associated with drilling and production sites, availability of enhanced recovery techniques, ability to transport oil and gas to markets and governmental and other regulatory factors, such as taxes and environmental laws. A negative change in any one or more of these factors could result in quantities of oil and gas previously estimated as proved reserves becoming uneconomic. For example, a decline in the market price of oil or gas to an amount that is less than the cost of recovery of such oil or gas in a particular location could make production commercially impracticable. The risk that a decline in price could have that effect is magnified in the case of reserves requiring sophisticated or expensive production enhancement technology and equipment, such as some types of heavy oil. Each of these factors, by having an impact on the cost of recovery and the rate of production, will also affect the present value of future net cash flows from estimated reserves. Due to our inexperience, we rely heavily on such reports created by third parties. Our ability to produce sufficient quantities of oil and gas from our properties may be adversely affected by a number of factors outside of our control. The business of exploring for and producing gas involves a substantial risk of investment loss. Drilling wells involves the risk that the wells may be unproductive or that, although productive, that the wells may not produce oil in economic quantities. Other hazards, such as unusual or unexpected geological formations, pressures, fires, blowouts, loss of circulation of drilling fluids or other conditions may substantially delay or prevent completion of any well. Adverse weather conditions can also hinder drilling operations. A productive well may become uneconomic due to pressure depletion, water encroachment, mechanical difficulties, and other factors, which impair or prevent the production of oil and gas from the well. There can be no assurance that oil and gas will be produced from the properties in which we have interests. We cannot assure that oil and gas will be produced from the properties in which we have interests. In addition, the marketability of any oil and gas that we acquire or discover may be influenced by numerous factors beyond our control. These factors include the proximity and capacity of oil and gas pipelines and processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental protection. We cannot predict how these factors may affect our business. 6 The success of our business is dependent upon the efforts of various third parties that we do not control. The success of our business is dependent upon the efforts of various third parties that we do not control. We rely upon various companies to assist us in identifying desirable oil prospects to acquire and to provide us with technical assistance and services. We also rely upon the services of geologists, geophysicists, chemists, engineers and other scientists to explore and analyze oil prospects to determine a method in which the oil prospects may be developed in a cost-effective manner. In addition, we rely upon the owners and operators of oil drilling equipment to drill and develop our prospects to production or to attract the interest of larger oil field companies. Although we have developed relationships with a number of third-party service providers, we cannot assure that we will be able to continue to rely on such persons. If any of these relationships with third-party service providers are terminated or are unavailable on commercially acceptable terms, we may not be able to execute our business plan, which will adversely affect our business. Aboriginal peoples may make claims regarding the lands on which our operations are conducted. Aboriginal peoples have claimed aboriginal title and rights to a substantial portion of western Canada. If any aboriginal peoples file a claim asserting aboriginal title or rights to the lands on which any of our properties are located, and if any such claim is successful, it could have a material adverse effect on our operations. The Energy Utilities Board (“EUB”) that governs our operations in Alberta, Canada has implemented a new directive (“Directive 056”) that the Alberta Government issued in its First Nations Consultation Policy on Land Management and Resource Development on May 16, 2005. The EUB expects that all industry applicants must adhere to this policy and the consultation guidelines. These requirements and expectations apply to the licensing of all new energy developments and all modifications to existing energy developments, as covered in Directive 056. In Directive 056, the Alberta Government has developed consultation guidelines to address specific questions about how consultation for land management and resource development should occur in relation to specific activities. Prior to filing an application, the applicant must address all questions, objections, and concerns regarding the proposed development and attempt to resolve them. This includes concerns and objections raised by members of the public, industry, government representatives, First Nations, Métis, and other interested parties. If there are no outstanding concerns/objections, a confirmation of non-objection has been obtained if required. This process can cause significant delays and significant additional costs in obtaining a drilling permit for exploration and/or a production well license for both oil and gas. If we are unable to access our properties or conduct our operations due to surface conditions, our business will be adversely affected. Our exploitation and development of oil and gas reserves depends upon access to the areas where our operations are to be conducted. We conduct a portion of our operations in regions where we are only able to do so on a seasonal basis. Unless the surface is sufficiently frozen, we are unable to access our properties, drill or otherwise conduct our operations as planned. In addition, if the surface thaws earlier than expected, we must cease our operations for the season earlier than planned. Our operations are affected by road bans imposed from time to time during the break-up and thaw period in the spring. Road bans are also imposed due to snow, mud and rock slides and periods of high water, which can restrict access to our well sites and production facility sites. Our inability to access our properties or to conduct our operations as planned will result in a shutdown or slow down of our operations, which will adversely affect our business. Essential equipment might not be available. Oil and gas exploitation and development activities depend upon the availability of drilling and related equipment in the particular areas where those activities will be conducted. Demand for that equipment or access restrictions may affect the availability of that equipment to us and delay our exploitation and development activities. Pipeline capacity may be inadequate. There may be periods of time when pipeline capacity is inadequate to meet our gas transportation needs. It is often the case that as new development comes online, pipelines are close to or at capacity. During periods when pipeline capacity is inadequate, we may be forced to reduce production or incur additional expense as existing production is compressed to fit into existing pipelines. 7 Our reliance on third parties for gathering and distribution could curtail future exploration and production activities. The marketability of our production will depend on the proximity of our reserves to and the capacity of, third party facilities and services, including oil and natural gas gathering systems, pipelines, trucking or terminal facilities, and processing facilities. The unavailability or insufficient capacity of these facilities and services could force us to shut-in producing wells, delay the commencement of production, or discontinue development plans for some of our properties, which would adversely affect our financial condition and performance. We may not have good and marketable title to our properties. It is customary in the oil and gas industry that upon acquiring an interest in a non-producing property, only a preliminary title investigation be done at that time and that a drilling title opinion be done prior to the initiation of drilling, neither of which can substitute for a complete title investigation. We have followed this custom and intend to continue to follow this custom in the future. Furthermore, title insurance is not available for mineral leases, and we will not obtain title insurance or other guaranty or warranty of good title. If the title to our prospects should prove to be defective, we could lose the costs that we have incurred in their acquisition, or incur substantial costs for curative title work. Complying with environmental and other government regulations could be costly and could negatively impact our production. Our business is governed by numerous laws and regulations at various levels of government. These laws and regulations govern the operation and maintenance of our facilities, the discharge of materials into the environment and other environmental protection issues. The laws and regulations may, among other potential consequences, require that we acquire permits before commencing drilling, restrict the substances that can be released into the environment with drilling and production activities, limit or prohibit drilling activities on protected areas such as wetlands or wilderness areas, require that reclamation measures be taken to prevent pollution from former operations, require remedial measures to mitigate pollution from former operations, such as plugging abandoned wells and remediating contaminated soil and groundwater, and require remedial measures to be taken with respect to property designated as a contaminated site. Under these laws and regulations, we could be liable for personal injury, clean-up costs and other environmental and property damages, as well as administrative, civil and criminal penalties. We periodically evaluate insurance coverage for sudden and accidental environmental damages as well as environmental damage that occurs over time. However, we do not believe that insurance coverage for the full potential liability of environmental damages is available at a reasonable cost. Accordingly, we could be liable, or could be required to cease production on properties, or cease operations entirely, if environmental damage occurs. The costs of complying with environmental laws and regulations in the future may harm our business. Costs related to environmental compliance totaled $60,000 in 2006. Furthermore, future changes in environmental laws and regulations could occur that result in stricter standards and enforcement, larger fines and liability, and increased capital expenditures and operating costs, any of which could have a material adverse effect on our financial condition or results of operations. We could be deemed to be an investment company, which would subject us to additional compliance requirements and restrict our activities. Following the sale of Peace Oil’s undivided 30% working interest in the Red Earth Leases to North Peace, we may be deemed to be an investment company under the Investment Company Act of 1940. We intend to utilize the proceeds from such sale to continue our current and future operations. However, if we are deemed to be an investment company, we may be required to institute burdensome compliance requirements and our activities may be restricted, including restrictions on the nature of our investment and restrictions on the issuance of securities, which may make it difficult for us to effect a business combination. In addition, we may have imposed upon us burdensome requirements, including, but not limited to, (i) registration as an investment company, (ii) adoption of a specific form of corporate structure, and (iii) reporting, record keeping, voting, proxy and disclosure requirements and other rules and regulations. Compliance with such additional regulatory burdens would require additional expense we have not allotted for such purposes. Additionally, if we are deemed to be an investment company, we would be prohibited from engaging in business or issuing our securities as we have in the past and might be subject to civil and criminal penalties for noncompliance. Further, if we are deemed to be an investment company, we may be inbreach of certain agreements we have previously entered into with other third parties. Any such breach may adversely affect our business. 8 Our compliance with the Sarbanes-Oxley Act and SEC rules concerning internal controls may be time consuming, difficult and costly for us. It may be time consuming, difficult and costly for us to develop and implement provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and regulations subsequently implemented by the SEC applicable to us, including the internal controls and reporting procedures required to be implemented for the first fiscal year ending on or after December 15, 2007. We have had previous internal control issues which may cause us difficulty in conforming to such new rules and regulations. We may need to hire additional financial reporting, internal controls and other personnel in order to develop and implement appropriate internal controls and reporting procedures, for which we will incur significant legal, accounting and other expenses. If we are unable to comply with the internal controls and other requirements of the Sarbanes-Oxley Act, we may not be able to obtain the independent accountant certifications that the Sarbanes-Oxley Act requires publicly-traded companies obtain. Moreover, these rules and regulations will increase our legal and financial compliance costs and will make some activities more time-consuming and costly. As a public entity, we also expect that these new rules and regulations may make it more difficult and expensive for us to obtain director and officer liability insurance in the future and it may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified persons to serve as directors or as executive officers. The loss of key employees would materially adversely affect our ability to operate our business and implement our business plan. Our business operations are managed by two key employees, David Perez, our Chief Executive Officer, and William Greene, our Chief Financial Officer. The loss of the services of such employees could seriously impair our business operations. We do not have key man life insurance on any of our executives. On April 22, 2006, Fred W. Kelly, our former Chief Executive Officer and the Chief Operating Officer of Signet, passed away. Mr. Kelly was a key operations executive and his death could have a continuing negative effect on Signet’s operations and relationships with its vendors. Any adverse impact on Signet’s business could have a negative impact on the value of our shares of Signet. We are and may continue to be involved in litigation and other disputes. Our business and operations may subject us to claims, litigation and other proceedings brought by private parties and governmental authorities. We are currently involved in a contract dispute with Dynamo Energy Corporation, a Canadian corporation (“Dynamo”), in connection with an alleged breach of contract. Our Board of Directors previously determined that the proposed agreement with Dynamo had not been authorized by the Board and made an offer of settlement, which was not accepted. Dynamo notified us that it believes that agreement is valid, and on November 15, 2006, Dynamo filed a First Amended Complaint in the Superior Court of San Diego County against us, Frederick Berndt, our former V.P. and Director and E. Jamie Schloss, our former Chief FinancialOfficerand Director. In early June 2007, Dynamo asked us to stipulate to the filing of a Second Amended Complaint to add fraud claims against DavidPerez, our Chief Executive Officer and Chairman of the Board of Directors.Dynamo has filed a motion seeking leave to file a Second Amended Compliant, which is anticipated to be heard in September 2007. Litigation can involve complex factual and legal questions and its outcome is uncertain. Although it is not possible at this early stage to predict the likely outcome of this action, an adverse result could have a material adverse effect on us. Any claim that is successfully asserted against us could result in significant damage claims and other losses. Even if we were to prevail, any litigation could be costly and time-consuming and would divert the attention of our management and key personnel from our business operations, which adversely affect our financial condition, results of operations or cash flows. In addition, the Division of Securities of the Ohio Department of Commerce notified us that securities we issued to a purchaser in the State of Ohio in one or more private placements may have been issued without an applicable exemption from Ohio’s securities laws. As a result, the purchaser of those securities may have rescission rights to unwind the corresponding sales, which represents an approximate $2,000,000 contingent liability of the Company. From time to time, we receive claims of and become subject to commercial litigation related to the conduct of our business. Such litigation could be costly and time consuming and could divert our management and key personnel from our business operations. The uncertainty of litigation increases these risks. In connection with such litigation, we may be subject to significant damages or equitable remedies relating to the operation of our business. Any such litigation may materially harm our business, results of operations and financial condition. See also the “Legal Proceedings” section below. 9 The successful implementation of our business plan is subject to risks inherent in the oil and gas business. Our oil and gas operations are subject to the economic risks typically associated with exploration, development production activities and locating suitable acquirers of our properties, including the necessity of significant expenditures to locate and acquire properties and to drill exploratory wells. In addition, the cost and timing of drilling, completing and operating wells is often uncertain In conducting exploration and development activities, the presence of unanticipated pressure or irregularities in formations, miscalculations or accidents may cause our exploration, development and production activities to be unsuccessful. This could result in a total loss of our investment in a particular property. If exploration efforts are unsuccessful in establishing proved reserves and exploration activities cease, the amounts accumulated as unproved costs will be charged against earnings as impairments. The oil and gas industry is highly competitive. The oil and gas industry is highly competitive. We compete with oil and gas companies and other individual producers and operators, many of which have longer operating histories and substantially greater financial and other resources than we do, as well as companies in other industries supplying energy, fuel and other needs to consumers. Many of these companies not only explore for and produce crude oil and gas, but also carry on refining operations and market petroleum and other products on a worldwide basis. In addition, we compete with other oil development firms in marketing their properties to other larger oil field operators. Our larger competitors, by reason of their size and relative financial strength, can more easily access capital markets than we can and may enjoy a competitive advantage in the recruitment of qualified personnel. They may be able to absorb the burden of any changes in laws and regulation in the jurisdictions in which we do business and handle longer periods of reduced prices of gas and oil more easily than we can. Our competitors may be able to pay more for productive oil and gas properties and may be able to define, evaluate, bid for and purchase a greater number of properties and prospects than we can. Our ability to acquire additional properties in the future will depend upon our ability to conduct efficient operations, evaluate and select suitable properties, implement advanced technologies and consummate transactions in a highly competitive environment. Oil and gas operations involve various risks. The oil and gas business involves operating hazards such as well blowouts, craterings, explosions, uncontrollable flows of crude oil, natural gas or well fluids, fires, formations with abnormal pressures, pipeline ruptures or spills, pollution, releases of toxic gas and other environmental hazards and risks. Personal injuries, damage to property and equipment, reservoir damage, or loss of reserves may occur if such a catastrophe occurs, any one of which could cause us to experience substantial losses. In addition, we may be liable for environmental damage caused by previous owners of properties purchased or leased by us. Market fluctuations in the prices of oil and gas could adversely affect our business. Prices for oil and gas tend to fluctuate significantly in response to factors beyond our control. These factors include, but are not limited to, the continued conflicts and threat of war in the Middle East and actions of the Organization of Petroleum Exporting Countries and its maintenance of production constraints, the U.S. economic environment, weather conditions, the availability of alternate fuel sources, transportation interruption, the impact of drilling levels on crude oil and gas supply, and the environmental and access issues that could limit future drilling activities for the industry. Changes in commodity prices may significantly affect our capital resources, liquidity and expected operating results. Price changes directly affect revenues and can indirectly impact expected production by changing the amount of funds available to reinvest in exploration and development activities. Reductions in oil and gas prices not only reduce revenues and profits, but could also reduce the quantities of reserves that are commercially recoverable. Significant declines in prices could result in non-cash charges to earnings due to impairment. Changes in commodity prices may also significantly affect our ability to estimate the value of producing properties for acquisition and divestiture and often cause disruption in the market for oil and gas producing properties, as buyers and sellers have difficulty agreeing on the value of the properties. Price volatility also makes it difficult to budget for and project the return on acquisitions and development and exploitation of projects. We expect that commodity prices will continue to fluctuate significantly in the future. 10 Changes in legislation and governmental regulations to which our business is subject are beyond our control and may adversely impact our business. Our business is subject to various federal, state, provincial and local laws and governmental regulations that may be changed from time to time in response to economic or political conditions.Changes in regulations or shifts in political attitudes are beyond our control and may adversely impact our business. Operations may be affected in varying degrees by governmental regulations with respect to restrictions on production, price controls, export controls, income taxes and environmental legislations. Legislation affecting the oil and gas industry is under constant review for amendment or expansion, frequently increasing the regulatory burden. Our South American operations involve substantial costs and are subject to certain risks because the oil and gas industries in the countries in which we operate are less developed. The oil and gas industry in South America is not as developed as the oil and gas industry in North America. As a result, any exploration and development activities we undertake in South America may take longer to complete and may be more expensive than similar operations in North America. The availability of technical expertise, specific equipment and supplies may be more limited than in North America. We expect that such factors will subject our international operations to economic and operating risks that may not be experienced in North American operations. Our business is subject to local legal, political and economic factors which are beyond our control, which could impair our ability to expand our operations or operate profitably. We expect to operate our business in Canada and Argentina, and to expand our operations into other countries in the world. Exploration and production operations in foreign countries are subject to legal, political and economic uncertainties, including terrorism, military repression, interference with private contract rights (such as privatization), extreme fluctuations in currency exchange rates, high rates of inflation, exchange controls and other laws or policies affecting environmental issues (including land use and water use), workplace safety, foreign investment, foreign trade, investment or taxation, as well as restrictions imposed on the oil and natural gas industry, such as restrictions on production, price controls and export controls. South America has a history of political and economic instability. This instability could result in new governments or the adoption of new policies, laws or regulations that might assume a substantially more hostile attitude toward foreign investment. In an extreme case, such a change could result in termination of contract rights and expropriation of foreign-owned assets. Any changes in oil and gas or investment regulations and policies or a shift in political attitudes in Argentina or other countries in which we intend to operate are beyond our control and may significantly hamper our ability to expand our operations or operate our business at a profit. For instance, changes in laws in the jurisdiction in which we operate or expand into with the effect of favoring local enterprises, changes in political views regarding the exploitation of natural resources and economic pressures may make it more difficult for us to negotiate agreements on favorable terms, obtain required licenses, comply with regulations or effectively adapt to adverse economic changes, such as increased taxes, higher costs, inflationary pressure and currency fluctuations. Local legal and regulatory systems in which we operate may create uncertainty regarding our rights and operating activities, which may harm our ability to do business. We are a company organized under the laws of the State of Delaware and are subject to the laws and regulations of the United States. The jurisdictions in which we intend to operate our exploration, development and production activities may have different or less developed legal systems than the United States, which may result in risks such as: · inability to obtain effective legal redress in the courts of such jurisdictions, whether in respect of a breach of law or regulation, or, in an ownership dispute, being more difficult to obtain; · a higher degree of discretion on the part of governmental authorities to take certain actions or fail to take action, which could adversely affect our business; · the lack of judicial or administrative guidance on interpreting applicable rules and regulations; · inconsistencies or conflicts between and within various laws, regulations, decrees, orders and resolutions; and · relative inexperience of the judiciary and courts in such matters. 11 In certain jurisdictions the commitment of local business people, government officials and agencies and the judicial system to abide by legal requirements and negotiated agreements may be more uncertain, creating particular concerns with respect to licenses and agreements for business. These licenses and agreements may be susceptible to revision or cancellation and legal redress may be uncertain or delayed. Property right transfers, joint ventures, licenses, license applications or other legal arrangements pursuant to which we operate may be adversely affected by the actions of government authorities and the effectiveness of and enforcement of our rights under such arrangements in these jurisdictions may be impaired. Insiders have substantial control over us, and they could delay or prevent a change in our corporate control even if our other stockholders wanted it to occur. Our executive officers, directors, and principal stockholders who hold 5% or more of the outstanding common stock and their affiliates owned as of August 24, 2007, in the aggregate, approximately 31.81% of our outstanding common stock. These stockholders will be able to exercise significant control over all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions. This could delay or prevent an outside party from acquiring or merging with us even if our other stockholders wanted it to occur. Future sales of our common stock may cause our stock price to decline. Our stock price may decline by future sales of our shares or the perception that such sales may occur. If we issue additional shares of common stock in private financings under an exemption from the registration laws, then those shares will constitute “restricted shares” as defined in Rule 144 under the Securities Act. The restricted shares may only be sold if they are registered under the Securities Act, or sold under Rule 144, or another exemption from registration under the Securities Act. Some of our outstanding restricted shares of common stock are either eligible for sale pursuant to Rule 144 or are required to be registered under the Securities Act for resale by the holders. We are unable to estimate the amount, timing, or nature of future sales of outstanding common stock. Sales of substantial amounts of our common stock in the public market may cause the stock’s market price to decline. The issuance of shares upon exercise of warrants, conversion of debt or the exchange of shares may cause immediate and substantial dilution to our existing stockholders. The issuance of shares upon exercise of warrants, conversion of debt or exchange of shares may result in substantial dilution to the interests of other stockholders since the selling stockholders may ultimately convert or exercise and sell the full amount issuable on conversion or exercise of the convertible debt and warrants. In connection with the acquisition of Peace Oil, Cold Flow issued an aggregate of 8,965,390 exchangeable shares of preferred stock of Cold Flow (“Exchangeable Shares”). Each Exchangeable Share is exchangeable into two shares of our common stock at any time for a period of five years from the closing of the Peace Oil acquisition. As a result, the shares are exchangeable into 17,930,780 shares of our common stock. As of August 24, 2007, there were 28,970,430 shares of our common stock outstanding. The exchange of the Exchangeable Shares for shares of our common stock would result in significant dilution to the interests of other stockholders, resulting in 46,901,210 total shares outstanding upon full exchange of the Exchangeable Shares. Our stock price can be extremely volatile. Our common stock is traded dually on the OTC Bulletin Board® and the Pink Sheets. There can be no assurance that an active public market will continue for the common stock, or that the market price for the common stock will not decline below its current price. Such price may be influenced by many factors, including, but not limited to, investor perception of us and our industry and general economic and market conditions. The trading price of our common stock could be subject to wide fluctuations in response to announcements of our business developments or our competitors, quarterly variations in operating results, technological innovations, additions or departures of key personnel, industry developments and other events or factors. In addition, stock markets have experienced extreme price volatility in recent years. This volatility has had a substantial effect on the market prices of companies, at times for reasons unrelated to their operating performance. Such broad market fluctuations may adversely affect the price of our common stock. 12 Possibility of wide price swings and inaccurate pricing information could create a risk that stockholders will not be able to accurately assess the market value of our common stock. While our stock trades over-the-counter and is quoted on the OTC Bulletin Board®, a relative lack of liquidity or volume and the participation of only a few significant market makers, if any, may make it more likely that wide fluctuations in the quoted price of our common stock could occur. As a result, there is a risk that stockholders will not be able to obtain accurate price quotes or be able to correctly assess the market price of our stock. Increases in the volatility could also make it more difficult to pledge the common stock as collateral, if stockholders sought to do so, because a lender might also be unable to accurately value the common stock. We do not expect to pay dividends. We have not paid dividends on our common stock since inception, and we do not contemplate paying dividends on our common stock in the foreseeable future in order to use all of our earnings, if any, to finance expansion of our business plans. Our amended certificate of incorporation prohibits the payment of cash dividends on our common stock in excess of $0.05 per share per year so long as any preferred stock remains outstanding, unless all accrued and unpaid dividends on such preferred stock has been set apart and there are no arrearages on the redemption of any preferred stock. Additionally, in connection with our acquisition of Peace Oil, we agreed not to declare or pay any dividends on our common stock unless Cold Flow shall simultaneously declare or pay, as the case may be, an equivalent dividend or other distribution economically equivalent thereto on the Exchangeable Shares of Cold Flow. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board®, we could be investigated by the SEC or we could incur liability to our stockholders. Companies trading on the OTC Bulletin Board®, such as us, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board®. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board®. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Failure to remain current in our reporting obligations might also subject us to SEC investigation or private rights of action by our stockholders. Our common stock is subject to the “penny stock” rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The SEC has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person’s account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. 13 The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock.Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. We are obligated to file additional registration statements and we have been and will be penalized if we fail to file or if we fail to maintain the registration of our shares and other securities convertible into our shares. We are obligated, under certain registration rights agreements, to file and obtain the effectiveness of registration statements covering shares of our stock If we fail to timely file such registration statements or timely obtain and maintain the effectiveness of such registration statements for the public sale of our shares, we will be liable for liquidated damages, which may recur monthly and accrue interest if not timely paid. We have not timely filed a registration statement in connection with our November 28, 2006 private placement, for which we owe liquidated damages to the holders of shares issued in that private placement. These penalties may adversely affect our ability to raise funds in the future and have an adverse impact on our financial status. In addition, on June 28, 2007, we withdrew a registration statement on Form SB-2, and all related amendments, that we initially filed in connection with certain private placements of our shares. Such withdrawalhas subject us to liquidated damages (and interest accrued on such damages) and may also subject us to fees and penalties imposed by the SEC. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION This prospectus contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this prospectus. Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms or the negative of such terms Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described in the forward-looking statements. Such statements address future events and conditions, including, but not limited to, a discussion of such matters as the amount and nature of future capital, development and exploration expenditures, the timing of exploration activities; business strategies and development of our business plan and drilling programs, and potential estimates as to the volume and nature of petroleum deposits that are expected to be found present when lands are developed in a project.Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, volatility and level of oil and natural gas prices, currency exchange rate fluctuations, uncertainties in cash flow, expected acquisition benefits, exploration drilling and operating risks, competition, litigation, environmental matters,legislative, regulatory and competitive developments in markets in which we and our subsidiaries operate, and other circumstances affecting anticipated revenues and costs, as more fully disclosed in our discussion of risk factors in this prospectus. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Additional factors that could cause such results to differ materially from those described in the forward-looking statements are set forth in connection with the forward-looking statements. USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by the selling stockholders listed herein. We will not receive any proceeds from the sale of shares of common stock in this offering However, we will receive the exercise price of any common stock we issue to the selling stockholders upon exercise of warrants, to the extent that a cash, rather than a cashless, exercise is elected. We expect to use the proceeds received from the exercise of warrants, if any, for general working capital purposes. 14 PRICE RANGE OF COMMON STOCK Our common stock is quoted dually on the OTC Bulletin Board® and the Pink Sheets under the trading symbol “SRGG.OB.” The following table sets forth the high and low bid prices for our common stock for the periods indicated, as reported by OTC Bulletin Board®. Such quotations are taken from information provided by “Yahoo! Finance” and reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not necessarily represent actual transactions. Bid High Low Fiscal year ending December31, 2007: First Quarter $0.71 $0.36 Second Quarter $0.56 $0.28 Fiscal year ending December31, 2006: First Quarter $4.15 $1.30 Second Quarter $4.18 $1.60 Third Quarter $2.15 $0.41 Fourth Quarter $0.87 $0.34 Fiscal year ending December31, 2005: First Quarter $4.05 $2.00 Second Quarter $3.12 $1.00 Third Quarter $1.85 $1.08 Fourth Quarter $1.90 $1.22 As of August 24,2007, there were 28,970,430 shares of our common stock outstanding and approximately 1,200 stockholders of record. DIVIDEND POLICY We have not paid dividends on our common stock since inception, and we do not contemplate paying dividends on our common stock in the foreseeable future in order to use all of our earnings, if any, to finance the expansion of our business. Our amended certificate of incorporation prohibits the payment of cash dividends on our common stock in excess of $0.05 per share per year so long as any preferred stock remains outstanding, unless all accrued and unpaid dividends on such preferred stock has been set apart and there are no arrearages on the redemption of any preferred stock. Additionally, in connection with our acquisition of Peace Oil, we agreed not to declare or pay any dividends on our common stock unless Cold Flow shall simultaneously declare or pay, as the case may be, an equivalent dividend or other distribution economically equivalent thereto on the exchangeable shares of Cold Flow. 15 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table sets forth information about shares of our common stock that may be issued upon exercise of options under all of our equity compensation plans as of August 24, 2007. Plancategory (a) Numberofsecuritiestobe issueduponexerciseof outstandingoptions, warrantsandrights (b) Weightedaverage exercisepriceof outstandingoptions, warrantsandrights (c) Numberof securitiesremaining availableforfuture issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders — — — Equity compensation plans not approved by security holders(1) 20,991,314 $0.78 — Total 20,991,314 $0.78 — (1) We do not have any equity compensation plans, but we have entered into individual compensation arrangements with certain of our directors andexecutive officers providing options to purchase our common stock in exchange for services to us. See “Executive Compensation” below. MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION The following discussion contains forward-looking statements that are subject to significant risks and uncertainties about us, our current and proposed marketing and sales, and our projected results of operations. There are several important factors that could cause actual results to differ materially from historical results and percentages and results anticipated by the forward-looking statements. We have sought to identify the most significant risks to our business, but cannot predict whether or to what extent any of such risks may be realized, nor canthere be any assurance that we have identified all possible risks that might arise. Investors should carefully consider all of such risks before making an investment decision with respect to our stock. In particular, investors should refer to the section entitled, “Risk Factors” and should review the “Cautionary Statement Concerning Forward-Looking Information” above. The following discussion and analysis should be read in conjunction with our financial statements and summary of our selected financial data in this prospectus and elsewhere, especially our quarterly reports, as they have been filed with the SEC. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment from our management. Our consolidated financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Unless otherwise indicated, amounts stated in this discussion are in United States Dollars. Plan of Operation Our plan of operation for the twelve months following the date of this prospectus is to complete our post-closing obligations in connection with each of the Peace Oil acquisition and the sale of the Red Earth Leases and other Peace Oil assets to North Peace in the North Peace Transaction on June 28, 2007. From the CDN$15,000,000 in cash proceeds received in connection with the sale of the Peace Oil assets to North Peace, the entire CDN$5,600,000 of promissory notes issued in connection with the acquisition of Peace Oil were paid in full. In addition we anticipate incurring corporate overhead and public reporting costs of $2,000,000 over the next twelve months. 16 Product Research and Development We do not anticipate performing research and development for any products during the next twelve months. Disposition of Assets On May 22, 2007, we entered into an Agreement to Vote (the “Voting Agreement”) with Signet, Andora Energy Corporation (“Andora”) and our CEO and Chairman of our Board of Directors, David Perez, in connection with the proposed business combination of Signet and Andora (the “Combination”). The parties to the Voting Agreement entered into a new Agreement to Vote on August 17, 2007 to extend the time period in which the proposed Combination can become effective (the “New Voting Agreement”). Mr. Perez is also a member of the Board of Directors of Signet and is a stockholder of Signet. Pursuant to the New Voting Agreement, we and Mr. Perez made certain covenants, including (a) voting our respective shares of common stock of Signet in favor of the Combination, (b) voting our respective shares of common stock of Signet against extraordinary corporate transactions other than the Combination, (c) not selling our respective shares of common stock of Signet, (d) not exercising any rights of dissent or appraisal with respect to the Combination, (e) notifying Signet upon any of our respective representations and warranties in the New Voting Agreement becoming untrue or incorrect, and (f) depositing our respective shares of common stock of Signet into escrow if required in connection with the Combination. As of August 17, 2007, we owned 11,350,000 shares of the common stock of Signet and Mr. Perez individually owned 850,000 shares of the common stock of Signet. 6,300,000 of our shares the common stock of Signet are currently held in escrow pursuant to an agreement with Valiant Trust Company and Signet. Such shares will be held in escrow, subject to release for any claims which may arise in the future or until November 17, 2007. On November 17, 2007, any and all remaining escrowed shares will be released back to us. Ours and Mr. Perez’s covenants under the New Voting Agreement are subject to certain conditions, including the Board of Directors of Signet obtaining a written fairness opinion indicating the Combination is fair from a financial point of view of the stockholders of Signet and the Combination being effective as set forth in the Arrangement Agreement dated August 17, 2007 among Signet, Andora Pan Orient Energy Corp., 1337686 Alberta Ltd. and Valiant Trust Company. On August 17, 2007, in connection with the proposed Combination, we entered into a First Supplemental Trust Indenture with Signet and Valiant Trust Company (the “Supplemental Indenture”). The Supplemental Indenture supplements and amends the Trust Indenture between Signet and Valiant Trust Company (the “Indenture”) made as of December 20, 2005 providing for the issuance of up to CDN$10,000,000 of 7% Secured Convertible Debentures by Signet. The Supplemental Indenture provides the holders of the debentures issued under the Indenture the opportunity to participate in the proposed Combination and receive payment under their debentures or to continue to hold such debentures pursuant to the Indenture. On June 25, 2007, we entered into an Agreement of Purchase and Sale (the “Peace Oil Sale Agreement”) with Peace Oil and North Peace, pursuant to which Peace Oil sold, on June 28, 2007, certain of its assets, including its 30% working interest in the Red Earth Leases, to North Peace (the “North Peace Transaction”). In connection with the North Peace Transaction, North Peace paid Peace Oil approximately CDN$20,000,000, consisting of CDN$15,000,000 in cash and CDN$5,000,000 in common shares of North Peace at an agreed price of CDN$2.20 per share. The North Peace common shares issued in the North Peace Transaction are subject to a contractual one-year hold period. We have agreed to be a party to the Peace Oil Sale Agreement and guarantee Peace Oil’s obligations related to oil assets and operating costs in connection with the North Peace Transaction. Acquisition or Disposition of Plant and Equipment In addition to the Combination described above, while weanticipatesignificant acquisitions, we do not anticipate the sale of any significant property, plant or equipment during the next twelve months other than computer equipment and peripherals used in our day-to-day operations. Following the closing of the North Peace Transaction, we anticipate having sufficient resources available to meet these acquisition needs (see the section entitled “Liquidity and Capital Resources” for more information). 17 Number of Employees From our inception through the period ended June 30, 2007, we have relied on the services of outside consultants and three (3) full time employees. In order for us to attract and retain quality personnel, we anticipate we will have to offer competitive salaries to future employees. We anticipate an employment base of seven (7) full and part time employees during the next twelve months. As we continue to expand, we will incur additional cost for personnel. This projected increase in personnel is dependent upon our generating revenues and obtaining sources of financing. There is no guarantee that we will be successful in raising the funds required or generating revenues sufficient to fund the projected increase in the number of employees. Critical Accounting Policies The preparation of our consolidated financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments that affect our reported assets, liabilities, revenues, and expenses, and the disclosure of contingent assets and liabilities. We base our estimates and judgments on historical experience and on various other assumptions we believe to be reasonable under the circumstances Future events, however, may differ markedly from our current expectations and assumptions. While there are a number of significant accounting policies affecting our consolidated financial statements, we believe the following critical accounting policies involve the most complex, difficult and subjective estimates and judgments: · Use of estimates; · Property and equipment; · Full-cost ceiling test; · Asset retirement obligations; · Fair value of financial instruments; and · Full-cost ceiling test. Use of Estimates The preparation of these financial statements requires us to make estimates and judgments. We analyze our estimates, including those related to future oil and gas revenues and oil and gas properties, contingencies and litigation. We base our estimates on assumptions that are believed to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Oil and Gas Property We follow the full cost accounting method to account for the costs incurred in the acquisition, exploration, exploitation, development and production of oil and gas reserves. All costs, including internal costs, directly related to acquisition, exploration, exploitation and development activities, are capitalized as oil and gas property costs. The capitalized costs of oil and gas properties, excluding unevaluated or unproven properties, are amortized using a unit-of-production method based on estimated proved recoverable oil and gas reserves. Amortization of unevaluated property costs begins when the properties become proved or their values become impaired. Impairment of unevaluated prospects is assessed based on management’s intention with regard to future exploration and development of individually significant properties and our ability to obtain funds to finance such exploration and development. We anticipate our unevaluated property costs to remain as unevaluated for no longer than two years. Under full cost accounting rules for each cost center, capitalized costs of evaluated oil and gas properties, including asset retirement costs, less accumulated amortization and related deferred income taxes, may not exceed an amount (the “cost ceiling”) equal to the sum of (a) the present value of future net cash flows from estimated production of proved oil and gas reserves, based on current economic and operating conditions, discounted at 10%, plus (b) the cost of properties not being amortized, plus (c) the lower of cost or estimated fair value of any unproved properties included in the costs being amortized, less (d) any income tax effects related to differences between the book and tax basis of the properties involved. If capitalized costs exceed this limit, the excess is charged to earnings. 18 Given the volatility of oil and gas prices, it is reasonably possible that the estimate of discounted future net cash flows from proved oil and gas reserves could change in the near term. If oil and gas prices decline in the future, even if only for a short period of time, it is possible that additional impairments of oil and gas properties could occur. In addition, it is reasonably possible that additional impairments could occur if costs are incurred in excess of any increases in the present value of future net cash flows from proved oil and gas reserves, or if properties are sold for proceeds less than the discounted present value of the related proved oil and gas reserves. Investment in unconsolidated subsidiary Entities that we have invested in and in which we can exercise significant influence, but not control, are accounted for under the equity method of accounting. Whether we exercise significant influence with respect to such an entity depends on an evaluation of several factors, among others, representation of the entity’s board of directors and ownership level, generally 20% to 50% interest in the voting securities of the entity including voting rights associated with our holdings in common, preferred and other convertible instruments in the entity. Under the equity method of accounting, our share of the earnings or losses of these companies is included in the equity income (loss) section of the consolidated statements of operations. A loss in value of an investment that is other than a temporary decline is recognized as a charge to operations. Evidence of a loss is value might include, but would not necessarily be limited to, absence of an ability to recover the carrying amount of the investment or inability of the entity to sustain an earnings capacity that would justify the carrying amount of the investment. Impairment of Long-Lived Assets We have adopted Statement of Financial Accounting Standards No. 144 (“SFAS 144”). SFAS 144 requires that long-lived assets and certain identifiable intangibles held and used by us be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period. We evaluate the recoverability of long-lived assets based upon forecasted undercounted cash flows. Should an impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. SFAS 144 also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less costs to sell Stock Based Compensation On January 1, 2006, we adopted Statement of Financial Accounting Standards No.123 (revised 2004), “Share-Based Payment” (“SFAS 123(R)”), which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors including employee stock options based on estimated fair values. SFAS 123(R) supersedes our previous accounting under Accounting Principles Board Opinion No.25, “Accounting for Stock Issued to Employees” (“APB 25”), for periods beginning in fiscal year 2006. In March 2005, the SEC issued Staff Accounting Bulletin No.107 (“SAB 107”) relating to SFAS 123(R). We have applied the provisions of SAB 107 in our adoption of SFAS 123(R). We have adopted SFAS 123(R) using the modified prospective transition method, which requires the application of the accounting standard as of January 1, 2006, the first day of our fiscal year 2006. Our Consolidated Financial Statements as of and for the year ended December 31, 2006 reflect the impact of SFAS 123(R). In accordance with the modified prospective transition method, our Consolidated Financial Statements for prior periods have not been restated to reflect, and do not include, the impact of SFAS 123(R). Results of Operations For The Three Month Periods Ending June 30, 2007 And June 30, 2006: We had no revenues in the three months ended June 30, 2007 or the three months ended June 30, 2006 other than gain on warrant revaluation during the three months ended June 30, 2006 and interest income. Total operating expenses for the three months ended June 30, 2007 compared to the three months ended June 30, 2006 decreased by $244,000 to $1,309,000 from $1,553,000 in the prior period. Included within the $244,000 decrease is $428,000 in higher public reporting and payroll costs, $1,363 in increased depreciation expense, offset by $674,000 in non-cash option compensation as the result of fewer option grants compared to the prior period. 19 In July 2006, Signet increased its outstanding shares following the completion of a CDN$18,990,000 financing. As of July 6, 2006, Signet and various other investors owned 52.85% of Signet’s common stock to reduce Surge’s outstanding voting security interest to less than 50%. Based upon this reduction in ownership, we determined that we no longer have the legal power to control the operating policies and procedures of Signet and deconsolidated Signet from our consolidated financial statements during the fiscal quarter ending September 30, 2006. Due to the change in influence on Signet’s operations, we reflected our Signet operations as an equity investment using the 27.30% equity interest effective for the three months ended June 30, 2007. As a result, equity in losses from affiliates increased by $180,000 for the three months ended June 30, 2007 from the zero in the prior period. Gain on revalution of warrant liability was zero for the three months ended June 30, 2007 compared to $3,016,000 for the three months ended June 30, 2006. In the three months ended June 30, 2007, we adopted EITF 00-19-2 and reclassified our warrant liability to permanent equity. Warrant expense was $368,000 for the three months ended June 30, 2007 compared to zero in the prior period due to the 1,000,000 warrants issued to Peace Oil shareholders upon repaying their secured notes payable on June 28, 2007. Net interest expense for the three months ended June 30, 2007 and the three months ended June 30, 2006 amounted to ($743,000) and $18,000, respectively. The increase in interest expense was due to the interest on the CDN$4,000,000 in Peace Oil notes, $395,000 in beneficial conversion feature related to the Gemini convertible debt as well as liquidated damages from our failure to timely file certain registration statements. In the three months ended June 30, 2007, gain on the sale of Peace Oil to North Peace amounted to $3,099,000 compared to zero in the prior period (see Note C). Canadian income taxes resulting from the Peace Oil sale totaled $991,000 during the three months ended June 30, 2007 compared to zero in the prior period (see Note F). Loss from discontinued operations and loss applicable to minority interest was zero in the three months ended June 30, 2007 compared to ($1,058,000) and $580,000, respectively, in the prior period. Foreign currency translation adjustment in the three months ended June 30, 2007 was a loss on translation of $27,000 compared with a gain of $323,000 in the three months ended June 30, 2006. Recent foreign subsidiary activity was related to Cold Flow’s minimal activity during the period. Loss available to common stockholders increased by $1,497,000 from income of $1,003,000 for the three months ended June 30, 2006 to a loss of $494,000 for the three months ended June 30, 2007 as a result of all the factors described above. For The Six Month Periods Ending June 30, 2007 And June 30, 2006: We had no revenues or income for the six months ended June 30, 2007 or the six months ended June 30, 2006. Total operating expenses for the six months ended June 30, 2007 compared to the six months ended June 30, 2006 decreased by $840,000 to $2,575,000 from $3,415,000 in the prior period. Included within the $840,000 decrease is $802,000 in higher public reporting and payroll costs, $2,154 in increased depreciation expense, offset by $1,644,000 in non-cash option compensation as the result of fewer option grants compared to the prior period. In July 2006, Signet increased its outstanding shares following the completion of a CDN$18,990,000 financing. As of July 6, 2006, Signet and various other investors owned 52.85% of Signet’s common stock to reduce our outstanding voting security interest to less than 50%. Based upon this reduction in ownership, we determined that we no longer had the legal power to control the operating policies and procedures of Signet and deconsolidated Signet from our consolidated financial statements during the fiscal quarter ending September 30, 2006. Due to the change in influence on Signet’s operations, we reflected our Signet operations as an equity investment using the 27.30% equity interest effective for the six months ended June 30, 2007. As a result, equity in losses from affiliates increased by $448,000 for the six months ended June 30, 2007 from the zero in the prior period. 20 Loss on revalution of warrant liability was zero for the six months ended June 30, 2007 compared to $650,000 in the six months ended June 30, 2006. In the six months ended June 30, 2007, we adopted EITF 00-19-2 and reclassified our warrant liability to permanent equity. Warrant expense was $368,000 for the six months ended June 30, 2007 compared to zero in the prior period due to the 1,000,000 warrants issued to Peace Oil shareholders upon repaying their secured notes payable on June 28, 2007. Net interest expense for the six months ended June 30, 2007 and the six months ended June 30, 2006 amounted to ($762,000) and $25,000, respectively. The increase in interest expense was due to the interest on the CDN$4,000,000 in Peace Oil notes, $395,000 in beneficial conversion feature related to the Gemini convertible debt as well as liquidated damages from our failure to timely file certain registration statements. In the six months ended June 30, 2007, gain on the sale of Peace Oil to North Peace amounted to $3,099,000 compared to zero in the prior period (see Note C). Canadian income taxes resulting from the Peace Oil sale totaled $991,000 during the six months ended June 30, 2007 compared to zero in the prior period (see Note F). Loss from discontinued operations and loss applicable to minority interest was zero in the six months ended June 30, 2007 compared to ($2,026,000) and $1,119,000, respectively, in the prior period. Foreign currency translation adjustment in the six months ended June 30, 2007 was a loss on translation of $41,000 compared with a gain of $338,000 for the six months ended June 30, 2006. Recent foreign subsidiary activity was related to Cold Flow subsidiary’s minimal activity during the period. Loss available to common stockholders decreased by $2,902,000 from $4,947,000 in the six months ended June 30, 2006 to $2,046,000 in the six months ended June 30, 2007 as a result of all the factors described above. Liquidity and Capital Resources Current Position As of June 30, 2007, we had a surplus in working capital of $5,667,000. For the six months ended June 30, 2007, we had a net cash flow deficit from operating activities of $1,619,000, consisting primarily of year to date losses of $2,046,000 from operations, gain from the disposition of Peace Oil of $2,107,000 less non-cash adjustments of $1,680,000. For the six months ended June 30, 2007, cash flow provided by investing activities from continuing operations was $13,058,000 due primarily to the net gain on Peace Oil sale to North Peace, net of taxes and beneficial conversion feature related to the Gemini convertible debt. For the six months ended June 30, 2007, cash flow from financing activities was ($4,375,000) due primarily to Peace Oil note repayments. By adjusting our operations and development to the level of capitalization, management believes we have sufficient capital resources to meet projected cash flow deficits. However, if during that period or hereafter, we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, on terms acceptable to us, this could have a material adverse effect on our business, results of operations liquidity and financial condition. The independent auditor's report on our December 31, 2006 financial statements included in our Annual Report for the year ended December 31, 2006 states that our recurring losses raise substantial doubts about our ability to continue as a going concern. As described in Note C, in connection with the North Peace Transaction, Peace Oil sold its undivided 30% working interest in the Red Earth Leases and other assets to North Peace for approximately CDN$20,000,000, consisting of CDN$15,000,000 in cash and CDN$5,000,000 in North Peace equity. As a result of the North Peace Transaction, on June 28, 2007, Cold Flow fully paid all of the promissory notes due in connection with the Peace Oil acquisition. In connection with our private sales of common stock, we issued shares of stock to Mr. Mark Fritz, a purchaser in the State of Ohio. The Division of Securities of the Ohio Department of Commerce has notified us that such sales may have been completed without a viable exemption from Ohio’s securities laws. As a result, the purchaser of the shares may have rescission rights to unwind the sale of such shares, which is an approximately $2,000,000 contingent liability of the Company. (See “Legal Proceedings”). 21 For the Twelve Months Ended December 31, 2006 Compared with the Twelve Months Ended December 31, 2005: The Company had no revenues in the twelve months ended December 31, 2006 and December 31, 2005. Total operating expenses as well as loss from operations for the twelve months ended December 31, 2006 compared to the twelve months ended December 31, 2005 increased by $5,044,000 to $14,452,000 from $9,408,000 in the prior period. Included within the $5,044,000 increase is $2,484,000 of employee compensation costs, $959,000 in SG&A expenses, $298,000 in increased depreciation and amortization expense, and $6,271,000 of impairment in investment. The increase in non-cash compensation cost of $555,000 in 2006 consisted of vested stock options related to employee compensation agreements. Included in the $959,000 SG&A increase was $727,000 in higher legal, audit and financing fees related to financing and registration activities, $290,000 related to increased employee headcount and compensation, offset by $57,000 in other lower costs primarily to reduced commissions on finders fees. Depreciation and amortization increased $298,000 due to higher deferred financing amortization in 2006. The $6,271,000 impairment increase in 2006 resulted from the lack of cold flow production potential as well as unearned working interests. As described above, in July 2006, we deconsolidated Signet from our consolidated financial statements during the fiscal quarter ending September30, 2006. As a result, equity in losses from affiliates increased by $1,043,000 to $1,043,000 for the twelve months ended December 31, 2006 from zero in the prior period. Net interest income (expense) for the twelve months ended December 31, 2006 and 2005 amounted to ($1,048,000) and ($1,954,000) respectively. The decrease in interest expense was due to the non-reoccurring 2005 beneficial conversion feature notes payable and warrant expense. Loss available to common stockholders increased by $7,195,000 from a loss of $8,731,000 in 2005 to $15,926,000 in 2006 as a result of all the factors described above. Liquidity and Capital Resources For the Twelve Months Ended December 31, 2006 Compared with the Twelve Months Ended December 31, 2005: As of December 31, 2006, we had a surplus in working capital of $950,000. For the year ended December 31, 2006, we had a net cash flow deficit from operating activities of $3,023,000, consisting primarily of year to date losses of $15,926,000 from continuing operations, $1,119,000 of minority interest, adjusted by other non-cash charges of $1,043,000 in share of affiliate loss from Signet, $4,779,000 in employee compensation expense arising from stock optionsissued to employees and directors, $502,000 of loss on revaluation of warrant liability, $372,000 in depreciation and amortization, $818,000 in debt discount from Signet’s financing, $6,296,000 in Signet equity interest impairment expenses and $211,000 in net increases and decreases in assets and liabilities primarily due to $291,000 decrease in other receivables. For the year ended December 31, 2006, our cash flow used in investing activities from continuing operationswas $1,528,000 due to $73,000 in fixed asset additions, $10,000 in deposits and $1,445,000 in oil property investment consisting of $133,000 in investment in Peace Oil and $1,311,000 in Signet. For the year ended December 31, 2006, our cash flow from financing activities were $3,250,000. During the year ended December 31, 2006, we received $3,150,000 from stock subscription proceeds and $100,000 in option exercise proceeds. On March 14, 2006, we completed a private placement of 1,200,000 shares of our common stock at $1.50 per share, which resulted in gross proceeds of $1,800,000. Warrants to purchase an additional 1,200,000 shares at $2.00 per share with a five-year term were issued at the same time. There were no commissions payable for the issuance of these shares. The warrants include piggy-back registration rights. On November 28, 2006, we issued an aggregate of 3,000,000 shares of common stock to third party investors in exchange for net proceeds of $1,350,000. In connection with this private placement, we issued to the investors an aggregate of 6,000,000 warrants that are subject to registration rights and penalties if the registration due to the registration not being filed and effective by March 28, 2007. We paid Granite Financial Group, LLC commissions totaling $135,000 in connection with the issuance of these shares and warrants. We filed a registration statement on Form SB-2 for these securities on December 20, 2006, within the required filing deadline of December 28, 2006. We were unable to obtain an effective registration statement as of March 28, 2007. Subsequently, on April 19, 2007, the investors agreed, pursuant to an Exchange, Purchase and Amendment Agreement with Gemini (the “Exchange Agreement”) to extend the time for filing of the registration statement until 30 days from the date of the Exchange Agreement and the time for the effectiveness of the registration statement from March 28, 2007 to 120 days from the Exchange Agreement date (see Note K - Subsequent Events). We had not filed a registration statement until the date of this filing and, as a result, we have incurred monthly liquidated damages, equal to 2% of such net proceeds described above, which have been assessed on a monthly basis and accrued interest as a result of not being timely paid. In addition, on June 28, 2007, we withdrew the registration statement on Form SB-2 filed on December 20, 2006 whichhas subject us to additional damages and penalties. 22 The independent auditor's report on our December 31, 2006 financial statements included herein states that our recurring losses raise substantial doubts about our ability to continue as a going concern. Through the North Peace Transaction and by adjusting our operations and development to the level of capitalization, management believes we have sufficient capital resources to meet projected cash flow deficits. However, if during that period or hereafter, we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, on terms acceptable to us, this could have a material adverse effect on our business, results of operations liquidity and financial condition. Going Concern Our ability to continue as a going concern has been dependent upon obtaining the necessary financing to enable Cold Flow to meet its obligations under the promissory notes issued in connection with the acquisition of Peace Oil and to acquire oil interests and generate profitable operations from our oil interests in the future. As described above, in connection with the North Peace Transaction, Peace Oil sold its undivided 30% working interest in the Red Earth Leases and other assets to North Peace for approximately CDN$20,000,000, consisting of CDN$15,000,000 in cash and CDN$5,000,000 in North Peace equity. As a result of the North Peace Transaction, on June 28, 2007, Cold Flow fully paid all of the promissory notes due in connection with the Peace Oil acquisition. Our financial statements as at and for the period ended June 30, 2007 have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. We incurred a net loss of $493,588 for the three months ended June 30, 2007 and $2,045,727 for the six months ended June 30, 2007. At June 30, 2007, we had an accumulated deficit of $26,703,028. We expect to incur substantial expenditures to further our capital investment programs and our cash flow from operating activities and current cash balances may not be sufficient to satisfy our current obligations and meet our capital investment objectives. In connection with our private sales of common stock, we issued shares of stock to Mr. Mark Fritz, a purchaser in the State of Ohio. The Division of Securities of the Ohio Department of Commerce has notified us that such sales may have been completed without a viable exemption from Ohio’s securities laws. As a result, the purchaser of the shares may have rescission rights to unwind the sale of such shares, which is an approximately $2,000,000 contingent liability of the Company. On August 20, 2007, we received a letter from Mr. Fritz's counsel requesting payment of liquidated damages for our failure to timely have an effective registration statement on file with the SEC covering certain of Mr. Fritz's shares and offering to waive such damages in connection with a redemption of Mr. Fritz's shares. See “Legal Proceedings” below. Inflation We believe that inflation has not had a material effect on our operations. Off Balance Sheet Arrangements We do not maintain off-balance sheet arrangements nor do we participate in non-exchange traded contracts requiring fair value accounting treatment. Recent Accounting Pronouncements In March2005, the FASB issued FASB Interpretation (FIN) No.47, “Accounting for Conditional Asset Retirement Obligations, an interpretation of FASB Statement No.143” (“FIN 47”), which requires an entity to recognize a liability for the fair value of a conditional asset retirement obligation when incurred if the liability’s fair value can be reasonably estimated. We are required to adopt the provisions of FIN47 no later than the first quarter of fiscal 2006. We do not expect the adoption of this Interpretation to have a material impact on our consolidated financial position, results of operations or cashflows. 23 In May2005, the FASB issued Statement of Financial Accounting Standards (SFAS) No.154, “Accounting Changes and Error Corrections, a replacement of APB Opinion No.20 and FASB Statement No.3” (“SFAS 154”). SFAS 154 requires retrospective application to prior periods’ financial statements for changes in accounting principle, unless it is impracticable to determine either the period-specific effects or the cumulative effect of the change. SFAS 154 also requires that retrospective application of a change in accounting principle be limited to the direct effects of the change. Indirect effects of a change in accounting principle, such as a change in non-discretionary profit-sharing payments resulting from an accounting change, should be recognized in the period of the accounting change. SFAS 154 also requires that a change in depreciation, amortization, or depletion method for long-lived, non-financial assets be accounted for as a change in accounting estimate effected by a change in accounting principle. SFAS 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December15, 2005. Early adoption is permitted for accounting changes and corrections of errors made in fiscal years beginning after the date the Statement was issued. We do not expect the adoption of SFAS 154 to have a material impact on our consolidated financial position, results of operations or cashflows. On February16, 2006 the FASB issued SFAS 155, “Accounting for Certain Hybrid Instruments” (“SFAS 155”), which amends SFAS 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”), and SFAS 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities” (“SFAS 140”). SFAS 155 allows financial instruments that have embedded derivatives to be accounted for as a whole (eliminating the need to bifurcate the derivative from its host) if the holder elects to account for the whole instrument on a fair value basis. SFAS 155 also clarifies and amends certain other provisions of SFAS 133 and SFAS140. This statement is effective for all financial instruments acquired or issued in fiscal years beginning after September15, 2006. We do not expect our adoption of this new standard to have a material impact on our financial position, results of operations or cash flows. In March 2006, the FASB issued FASB Statement No.156, “Accounting for Servicing of Financial Assets - an amendment to FASB Statement No.140” (“Statement 156”). Statement 156 requires that an entity recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a service contract under certain situations. The new standard is effective for fiscal years beginning after September15, 2006. We do not expect our adoption of this new standard to have a material impact on our financial position, results of operations or cash flows. On July 13, 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes-an Interpretation of FASB Statement No. 109” (“FIN 48”). FIN 48 clarifies what criteria must be met prior to recognition of the financial statement benefit of a position taken in a tax return. FIN 48 will require companies to include additional qualitative and quantitative disclosures within their financial statements. The disclosures will include potential tax benefits from positions taken for tax return purposes that have not been recognized for financial reporting purposes and a tabular presentation of significant changes during each period. The disclosures will also include a discussion of the nature of uncertainties, factors which could cause a change, and an estimated range of reasonably possible changes in tax uncertainties. FIN 48 will also require a company to recognize a financial statement benefit for a position taken for tax return purposes when it will be more-likely-than-not that the position will be sustained. FIN 48 will be effective for fiscal years beginning after December 15, 2006. We do not expect its adoption of this new standard to have a material impact on our financial position, results of operations or cash flows. On September 15, 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 addresses how companies should measure fair value when they are required to use a fair value measure for recognition and disclosure purposes under generally accepted accounting principles. SFAS 157 will require the fair value of an asset or liability to be based on a market based measure which will reflect the credit risk of the company. SFAS 157 will also require expanded disclosure requirements which will include the methods and assumptions used to measure fair value and the effect of fair value measures on earnings. SFAS 157 will be applied prospectively and will be effective for fiscal years beginning after November 15, 2007 and to interim periods within those fiscal years. The adoption of SFAS 157 is not expected to have a material impact on our financial condition or results of operations. In September 2006, the Financial Accounting Standards Board issued FASB Statement No. 158, “Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans” (“SFAS 158”). SFAS 158 requires the Company to record the funded status of its defined benefit pension and other postretirement plans in its financial statements. The Company is required to record an asset in its financial statements if a plan is overfunded or record a liability in its financial statements if a plan is underfunded with a corresponding offset to stockholders' equity. Previously unrecognized assets and liabilities are recorded as a component of stockholders' equity in accumulated other comprehensive income, net of applicable income taxes. SFAS 158 also requires the Company to measure the value of its assets and liabilities as of the end of its fiscal year ending after December 15, 2008. The Company has implemented SFAS 158 using the required prospective method. The recognition provisions of SFAS 158 are effective for the fiscal year ending after December 15, 2006. We do not expect its adoption of this new standard to have a material impact on our financial position, results of operations or cash flows. 24 In December 2006, the FASB issued FSP EITF 00-19-2, Accounting for Registration Payment Arrangements (“FSP 00-19-2”) which addresses accounting for registration payment arrangements. FSP 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. FSP 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with other applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement. For registration payment arrangements and financial instruments subject to those arrangements that were entered into prior to the issuance of EITF 00-19-2, this guidance is effective for financial statements issued for fiscal years beginning after December 15, 2006 and interim periods within those fiscal years. We have not yet determined the impact that the adoption of FSP 00-19-2 will have on our financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value. SFAS 159 applies to reporting periods beginning after November 15, 2007. The adoption of SFAS 159 is not expected to have a material impact on our financial condition or results of operations. ABOUT THE OFFERING We are registering for resale up to 14,249,730 shares of our common stock, including up to (i) 3,729,730 shares issuable upon the exchange of convertible debt and (ii) 8,400,000 shares issuable upon the exercise of warrants. The convertible debt and the warrants were issued in connection with certain private placements. In connection with those private placements, we agreed to file a registration statement covering the shares of common stock and the shares of common stock issuable upon the conversion of the debt and the exercise of the warrants. SELLING STOCKHOLDERS The following table lists the selling stockholders and whether the shares being registered for resale are for shares of our common stock or shares of our common stockissuable upon the exercise of the warrant, assuming that the warrantis fully exercised for cash and not in a cashless exercise. We prepared this table based upon information supplied to us by the selling stockholders named in the table, and we have not sought to verify such information. The selling stockholders may sell all, none or some of their shares of our common stock in this offering. Other than as noted below, the selling stockholders have not had any material relationship with us within the past three years. We may amend or supplement this prospectus from time to time in the future to update or change this list of selling stockholders and shares that may be resold. Shares to be Offered Shares Beneficially Owned Prior to Offering Common Stock Convertible Debt/Notes Warrants Totals Shares Beneficially Owned After Offering Percentage (%) Happy Hollow, Ltd.(1) 300,000 150,000 - 150,000 300,000 - - Amy S. Bernstein Trust(2) 200,000 - - 200,000 200,000 - - Ori L. Zemer Trust(3) 200,000 100,000 - 100,000 200,000 - - Tal Zemer Trust(4) 200,000 100,000 - 100,000 200,000 - - Mario Nargi 80,000 40,000 - 40,000 80,000 - - Kashay Defined Benefit Pension Plan(5) 80,000 - - 80,000 80,000 - - Victor Mellul 820,000 360,000 - 360,000 720,000 100,000 0.35% Howard Miller 80,000 40,000 - 40,000 80,000 - - Rafi Tal 80,000 40,000 - 40,000 80,000 - - Irving Plaksen TTEE of the Revocable Trust(6) 100,000 50,000 - 50,000 100,000 - - Jack Kozuch 40,000 20,000 - 20,000 40,000 - - Jeffrey Tadder 40,000 20,000 - 20,000 40,000 - - Gemini Master Fund, Ltd.(7) 3,215,360 3,729,730 4,800,000 8,529,730 - Mark C. Fritz (8) 5,487,500 1,200,000 - 2,400,000 3,600,000 2,487,500 8.59% Totals 10,992,860 2,120,000 3,729,730 8,400,000 14,249,730 2,587,500 8.93% 25 1. As of December 15, 2006, Happy Hollow, Ltd. holds 150,000 shares of record. The person who has voting and investment control for the selling stockholder is April Panton. 2. The person who has voting and investment control for the selling stockholder is Amy S. Bernstein. 3. The person who has voting and investment control for the selling stockholder is Ori L. Zemer. 4. The person who has voting and investment control for the selling stockholder is Tal Zemer. 5. The person who has voting and investment control for the selling stockholder is Samuel Karp. 6. The person who has voting and investment control for the selling stockholder is Irving Plaksen. 7. Subject to the Ownership Limitation (defined below), Gemini Master Fund, Ltd. (“Gemini”) owns a total of 7,108,108 shares of our common stock, including (i) 3,108,108 shares of our common stock into which a Convertible Note held by Geminit due May 1, 2008, with an outstanding principal balance of $1,150,000, is convertible (“Convertible Note”), which Convertible Note was issued to Gemini on or about April 17, 2007, (ii) 2,000,000 shares of our common stock issuable upon exercise of a warrant issued to Gemini on or about November 28, 2006, with an exercise price per share of $0.60 and expiring November 28, 2011 (“Purchase Warrant”), and (ii) 2,000,000 shares of our common stock issuable upon exercise of a warrant issued to Gemini on or about November 28, 2006, with an exercise price per share of $0.50 and expiring 45 days after a registration statement registering the shares of our common stock issuable upon exercise of such warrant is declared effective by the SEC (“Additional Warrant”). Because the number of shares of our common stock into which Gemini’s Convertible Note, Purchase Warrant and Additional Warrant are convertible and exercisable is limited, pursuant to the terms of such instruments, to that number of shares of our common stock which would result in Gemini having beneficial ownership of 9.99% of the total issued and outstanding shares of our common stock (the “Ownership Limitation”), Gemini disclaims beneficial ownership of any and all shares of our common stock that would cause its beneficial ownership to exceed the Ownership Limitation. Therefore, in accordance with the Ownership Limitation, based upon 28,970,430 shares of common stock outstanding as of August 24, 2007, Gemini beneficially owns 3,215,360 shares of our common stock and disclaims beneficial ownership of 3,892,748 shares of our common stock. Under our Registration Rights Agreement with Gemini, we are obligated to register 120% of Gemini’s registrable securities, which correspond to 8,529,730 shares of common stock underlying such Convertible Note and warrants. The Investment Manager of Gemini is Gemini Strategies, LLC. Gemini Strategies, LLC is the investment manager of Gemini Master Fund, Ltd., and Steven Winters is the sole managing member of Gemini Strategies, LLC. Each of Gemini Strategies, LLC and Steven Winters expressly disclaims any equitable or beneficial ownership of such securities. 8. Includes 1,000,000 shares and 2,000,000 warrants, which are currently subject to a repurchase agreement with Granite Financial Group dated April 24, 2007. Under our Registration Rights Agreement with Mr. Fritz, we are obligated to register 120% of Mr. Fritz’s registrable securities, which correspond to 1,200,000 shares of common stock underlying the convertible note and 2,400,000 shares of common stock underlying the warrants. The number of shares beneficially owned is determined in accordance with Rule13d-3 of the Exchange Act, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rule, beneficial ownership includes any shares as to which the selling stockholders has sole or shared voting power or investment power and also any shares, which the selling stockholders has the right to acquire within 60days The actual number of shares of common stock outstanding may increase prior to the effectiveness of this registration statement due to penalty shares which may be issued. None of the selling stockholders is a registered broker-dealer or an affiliate of a registered broker dealer. PLAN OF DISTRIBUTION Each selling stockholder and any of their pledgees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on the over-the-counter bulletin board or any other stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. A selling stockholder may use any one or more of the following methods when selling shares: · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rulesof the applicable exchange; · privately negotiated transactions; · settlement of short sales entered into after the effective date of this registration statement; · broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; · a combination of any such methods of sale; · through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; or · any other method permitted pursuant to applicable law. 26 The selling stockholders may also sell shares under Rule144 under the Securities Act of 1933, as amended (the “Securities Act”), if available, rather than under this prospectus. Broker-dealers engaged by the selling stockholders may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling stockholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with NASDR Rule 2440; and in the case of a principal transaction a markup or markdown in compliance with NASDR IM-2440. In connection with the sale of our common stock or interests therein, the selling stockholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume. The selling stockholders may also sell shares of our common stock short and deliver these securities to close out their short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities. The selling stockholders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The selling stockholders and any broker-dealers or agents that are involved in selling the shares may be deemed to be “underwriters” within the meaning of the Securities Act in connection with such sales. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. Each selling stockholder has informed us that it does not have any written or oral agreement or understanding, directly or indirectly, with any person to distribute our common stock. In no event shall any broker-dealer receive fees, commissions and markups which, in the aggregate, would exceed eight percent (8%). We are required to pay certain fees and expenses incurred by us incident to the registration of the shares. We have agreed to indemnify the selling stockholders against certain losses, claims, damages and liabilities, including liabilities under the Securities Act. Because selling stockholders may be deemed to be ‘‘underwriters’’ within the meaning of the Securities Act, they will be subject to the prospectus delivery requirements of the Securities Act. In addition, any securities covered by this prospectus which qualify for sale pursuant to Rule144 under the Securities Act may be sold under Rule144 rather than under this prospectus. Each selling stockholder has advised us that they have not entered into any written or oral agreements, understandings or arrangements with any underwriter or broker-dealer regarding the sale of the resale shares. There is no underwriter or coordinating broker acting in connection with the proposed sale of the resale shares by the selling stockholders. We agreed to keep this prospectus effective until the earlier of (i) the date on which the shares may be resold by the Selling Stockholders without registration and without regard to any volume limitations by reason of Rule 144(e) under the Securities Act or any other rule of similar effect or (ii) all of the shares have been sold pursuant to the prospectus or Rule 144 under the Securities Act or any other rule of similar effect. The resale shares will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws. In addition, in certain states, the resale shares may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. Under applicable rulesand regulations under the Exchange Act, any person engaged in the distribution of the resale shares may not simultaneously engage in market making activities with respect to our common stock for a period of two business days prior to the commencement of the distribution. In addition, the selling stockholders will be subject to applicable provisions of the Exchange Act and the rulesand regulations thereunder, including Regulation M, which may limit the timing of purchases and sales of shares of our common stock by the selling stockholders or any other person. We will make copies of this prospectus available to the selling stockholders and have informed them of the need to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale. 27 DESCRIPTION OF BUSINESS General Overview We are a Delaware corporation dually traded on the OTC Bulletin Board® and the Pink Sheets under the symbol SRGG.OB. Our principal executive offices are located at 12220 El Camino Real, Suite410, San Diego, CA 92130. Our telephone number is (858) 704-5010. Our fax number is (858)704-5011.We maintain a website at www.SurgeGlobalEnergy.com. We are an oil and gas exploration and development company. Our primary objective is to identify, acquire and develop working interests in underdeveloped oil and gas projects. We intend to develop oil and gas properties and explore for oil and gas on a worldwide basis, focusing mainly in Canada, Argentina and the United States. We seek oil field development prior to production status as our quickest way to establish and increase stockholder value. Production is now a secondary strategy. Our strategic objective is to aggregate and exploit barrels in Canadian Oil Sands (net equity and working interest) of net recoverable oil in large size properties in the Peace River and Athabasca regions of Alberta, Canada. Our strategic initiative is to pursue low-risk high-return projects over the next three years to execute our business strategy in four-steps that include: 1. Initial land/lease acquisition of oil properties. Over the next 3 years we plan to acquire sufficient land sales to increase oil in place to 10 billion gross barrels or 1 billion net barrels. 2. Resource validation of acquired properties through stratigraphic (“strat”) well drilling and seismic studies to confirm reservoir thickness and quality and the character of the oil. 3. Converting the certified resources into probable reserves by casing and testing strat wells on each property along with limited drilling of horizontal wells to conduct pilot tests to determine well productivity. 4. Converting a sufficient number of the probable reserves into proven reserves to comprehensively prove commercial viability. Modeling comprehensive reservoir/production from the data acquired to this point will be tested against various existing heavy oil technology alternatives and successful current production projects for resale of the property to a larger oil field operator, and secondarily, to determine the optimum development plan for the projects. Using the 2006 Shell Oil buyout model of Blackrock and other concrete market transactions to support each of our four steps, we are seeking to maximize stockholder value while accelerating the valuation timeline and limiting risk. We also are seeking to achieve proven reserve status and present our properties for sale to larger oil companies within three years. However, full production status has involved and will continue to involve significant infrastructure and environmental study costs and expenses which could delay stockholder return on investment for years. There can be no assurance we will be successful in executing this strategy. Change in Corporate Name On October13, 2004, our name was changed from The Havana Group,Inc. to Surge Global Energy,Inc. and the symbol was changed to SRGG.OB. Corporate History We were incorporated as The Havana Group,Inc. on November25, 1997 under the laws of the state of Delaware. Our initial business was the sale of pipes and tobacco products and we completed our initial public offering in May1998. In July 2002, we acquired 100% of the common stock of Bible Resources, Inc. (“Bible”) in exchange for 10,900,000 shares of our restricted common stock. Bible, at the time, was a newly formed Nevada corporation organized for the purpose of exploring, developing and/or investing in oil and gas resources on a worldwide basis. Bible no longer has any operations or assets. 28 As of December 31, 2003, our pipe and tobacco inventory was liquidated and the tangible and intangible assets related to that business were sold off In December 2004, we completed the restructuring of our balance sheet and the cancellation of our outstanding shares of Series A Convertible Preferred Stock and Series B Convertible Preferred Stock and indebtedness related to the discontinued tobacco and pipe business. In February2005, we formed a wholly owned Canadian subsidiary Surge Global Energy (Canada) Ltd. On November 15, 2005, we changed its name to Signet Energy, Inc.On November 14, 2005, Signet issued CDN$8,550,000 of 7% convertible debentures. As a result of the initial financing and related transactions, our ownership interest in Signet was initially reduced to approximately 47.3%. Subsequent financings reduced our ownership percentage to approximately 44.3% of Signet on an undiluted basis and approximately 27.3% on a fully diluted basis if all convertible notes issued in connection with prior financings are converted into shares of Signet and all employee stock options are exercised. Based upon this reduction in ownership, we have determined that we no longer have the legal power to control the operating policies and procedures of Signet and deconsolidated Signet from our consolidated financial statements during the fiscal quarter ended September 30, 2006. Due to the change in influence on Signet’s operations, we reflected our Signet operations as an equity investment effective during the fiscal quarter ended September 30, 2007. As described above, on May 22, 2007, we entered into the Voting Agreement with Signet, Andora and David Perez, in connection with the proposed Combination and on August 17, 2007, we entered into the New Voting Agreement with the same parties. As of August 17, 2007, we owned 11,350,000 shares of the common stock of Signet and Mr. Perez individually owned 850,000 shares of the common stock of Signet. 6,300,000 of our shares of the common stock of Signet are currently held in escrow pursuant to an agreement with Valiant Trust Company and Signet. Such shares will be held in escrow, subject to release for any claims which may arise in the future or until November 17, 2007. On November 17, 2007, any and all remaining escrowed shares will be released back to us. Ours and Mr. Perez’s covenants under the New Voting Agreement are subject to certain conditions, including the Board of Directors of Signet obtaining a written fairness opinion indicating the Combination is fair from a financial point of view of the stockholders of Signet and the Combination being effective as set forth in an Arrangement Agreement dated August 17, 2007 between Signet and Andora. Also, as described above, August 17, 2007, in connection with the proposed Combination, we also entered into the Supplemental Indenture with Signet and Valiant Trust Company. The Supplemental Indenture supplements and amends the Indenture providing for the issuance of up to CDN$10,000,000 of 7% Secured Convertible Debentures by Signet. The Supplemental Indenture provides the holders of the debentures issued under the Indenture the opportunity to participate in the proposed Combination and receive payment under their debentures or to continue to hold such debentures pursuant to the Indenture. On June 28, 2007, Peace Oil sold its interests in the Red Earth Leases and certain other assets to North Peace. The aggregate consideration for the North Peace Transaction was approximately CDN$20,000,000, consisting of CDN$15,000,000 in cash and CDN$5,000,000 in common shares of North Peace at an agreed price of CDN$2.20 per share. We intend to utilize the proceeds from such sale to continue our current and future operations in the oil and gas business. We had previously purchased, through Cold Flow, all of the issued and outstanding capital stock of Peace Oil in March 2007. Cold Flow is owned entirely by 1294697 Alberta Ltd. (an entity we formed January 18, 2007, to consummate the acquisition of Peace Oil at the advice of Canadian tax counsel), which in turn, is owned entirely by us. Cold Flow purchased the capital stock of Peace Oil for a total purchase price of CDN$16,350,000, consisting of CDN$6,350,000 payable in cash and promissory notes and CDN$10,000,000 payable by the delivery of an aggregate of 8,965,390 exchangeable shares of preferred stock of Cold Flow. In connection with the acquisition, Cold Flow also loaned Peace Oil CDN$270,000 to pay outstanding shareholder loans and legal fees incurred with in connection with the closing. Each Cold Flow exchangeable share is exchangeable into two shares of our common stock at any time for a period of five years from the closing of the acquisition. As a result of the acquisition, Peace Oil became a wholly owned subsidiary of Cold Flow. In connection with the Peace Oil acquisition, we also issued to 1304146 Alberta Ltd., a company formed by the former stockholders of Peace Oil, a warrant to purchase up to 1,000,000 shares, in the aggregate, of our common stock at an exercise price of $1.00 per share. The warrant is exercisable in cash or by net issue exercise and has a term of three years from the date of issuance. Other than holding 100% of the capital stock of Peace Oil, Cold Flow currently has minimal assets and liabilities and incurred $19,308 of office related expenses in the six months ended June 30, 2007. 29 Business Operations Sawn Lake Project, Alberta, Canada As described above, on August 17, 2007, we entered into the New Voting Agreement with Signet, Andora and David Perez, in connection with the proposed Combination. In the event the Combination is consummated, it is anticipated we will hold a 4.96% fully diluted interest in Andora. Signet is currently the working interest partner of the Sawn Lake Oil Sands Development in Alberta, Canada, pursuant to a farmout agreement we entered into in February2005 (the “Farmout Agreement”), with Deep Well Oil& Gas Inc. (“Deep Well”) and Northern Alberta Oil Ltd. (“Northern Alberta”), which was subsequently assigned to Signet in connection with the financing Signet completed in November2005. The Sawn Lake Oil Sands Development has been estimated by two third-party petroleum-engineering firms to contain a total of 820,000,000 to 1,200,000,000 barrels of oil resource in place, of which 10-13% is estimated to be recoverable. The development consists of 69.5contiguous sections covering 44,480 acres in the Sawn Lake area of Alberta, Canada. Signet has a right to earn a 40% working interest insix sectionsafter drilling a total of three wells. In September 2005, we were issued a permit by the Alberta Energy Utilities Board (“AEUB”) for a test well and on September25, 2005 we spudded our firstwell, the 1-36 Well, at Sawn Lake, Alberta, Canada which perfected our interest in the Farmout Agreement with Deep Well and Northern Alberta. In October2005, the AEUB granted Signet an amendment to the original test well permit at Sawn Lake, Alberta, Canada, to proceed with the drilling of a horizontal production well at Sawn Lake. We assigned the Farmout Agreement to Signet in connection with the financing Signet completed in November 2005. In April2006, the AEUB issued Signet a permit to drill a second well at Sawn Lake. The 1-36 well was the first of a ten well delineation drilling program at the Sawn Lake property pursuant to which Signet will earn-in up to 69.5contiguous sections covering 44,480 acres under the Farmout Agreement. To date, Signet has earned 6.0 sections, by drilling and completing the first well on a total of 3,450 acres. On November15, 2005 we entered into a Farmout Amending Agreement whereby Signet is required to drill the second (option well) by September25, 2007 and 8 additional wells prior to February25, 2008 in order to perfect its interests in the entire 69.5 sections. On July 17, 2006, Signet announced that the Government of Alberta had issued the required licenses to drill the next three vertical and horizontal wells in the Bluesky Formation of the Sawn Lake area. In October 2006, Signet completed the drilling of two option wells (Well #2 and Well #3) and announced the production test results of these wells on October 12, 2006. Under the Farmout Agreement, notice to Deep Well of Signet’s intent to drill the next option well was due on December 16, 2006. At that time, Signet had chosen not to elect to drill additional option wells to earn additional sections pursuant to the amended Farmout Agreement with Deep Well. Based on the lack of cold flow from the Sawn Lake oil sands resource, Signet had sought an amendment to the Farmout Agreement to drill vertical delineation wells to evaluate the resource potential rather than production test the resource.
